DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to applicant’s correspondence of 7/07/2021 and 08/25/2021.
Claims 1, 10 – 12, 14, 15, 17, 18, and 20 have been amended.  Claims 1 – 20 are allowed.    

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 08/25/2021 has been entered. 

Information Disclosure Statement
The information disclosure statements (IDS) dated 08/25/2021, 05/18/2021, 05/18/2021, 08/23/2021, 08/23/2021, and 08/23/2021 have been received and considered.

Examiner’ Statement of Reasons for Allowance
The following is an examiner’s statement of the reasons for indication of the allowable claimed subject matter.

a system, apparatus, method, and machine readable medium for secure authentication. For example, one embodiment of a system comprises: an authenticator on a client device to securely store one or more private keys, at least one of the private keys usable to authenticate a block of a blockchain; and an attestation module of the authenticator or coupled to the authenticator, the attestation module to generate a signature using the block and the private key, the signature usable to attest to the authenticity of the block by a device having a public key corresponding to the private key.
Sibillo (US 2016/0171238) (hereafter Sibillo) discloses a geolocation-based encryption method and system. The geolocation-based encryption method and system may comprise the steps of: providing an encryption application running on a first mobile computing device and a second mobile computing device; generating a key based, at least in part, of a geolocation data, a device identification data, and a unique file identifier associated with said digital content; selecting a target location on the first mobile computing device to create a GPS data, which may be a portion of the geolocation data; encrypting a digital content based on the key; establishing secure session(s) among the user, a recipient, and server(s); and transmitting the encrypted digital content to the server( s).
O’Connor et al. (US 2010/0257351) (hereafter O’Connor) discloses methods and systems for maintaining the confidentiality of data provided by an organization for storage on a third party database system are provided. The data can encrypted on an internal network of the organization and sent to the third party database system for storage. The third party database system can associate metadata with the encrypted data and can store the encrypted data. Accordingly, when a request for the encrypted data is received from a computing device communicating with an internal network of the organization, the encrypted data and associated metadata can be sent to the computing device. A key that is stored on an internal network of the organization can be called through an applet, which utilizes information within the metadata to locate the key on the internal network of the organization.
The prior art of record do not explicitly disclose, in light of other features recited in independent claim 1:
receiving, by a processing device, conversion data and security data, wherein the conversion data is generated in view of a location where access to a protected resource is permitted and causes a set of alternate location data values to transform to a same specific cryptographic value; 
determining location data of a computing device, wherein the location data corresponds to a location of the computing device; 
transforming, by the processing device, the location data in view of the conversion; 
creating, by the processing device, a cryptographic key using the transformed location data and the security data as input to a cryptographic key function

Claims 11, 14, and 18 disclose a method, a system, and a medium that are substantially equivalent to the method of claim 1, respectively, and are allowed by the same reasons. Claims 2 – 10, 12, 13, 15 – 17, 19, and 20 each depend on respective base claim.  Accordingly, claims 1 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530. The examiner can normally be reached on Monday to Thursday 8am- 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/V.I.G./
Examiner, Art Unit 2431

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431